881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky Delaine MAY, Defendant-Appellant.
No. 89-5400.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1989.

1
Before NATHANIEL JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
An order was entered on July 5, 1989, directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction on the grounds tht his appeal was premature.  The defendant has not responded.


3
The district court entered an order on the jury verdict on March 7, 1989.  The defendant filed his notice of appeal on March 15, 1989.  That appeal has been docketed as Case No. 89-5400.  Subsequently, the district court announced the sentence on May 31, 1989 and entered the judgment and conviction order on June 14, 1989.  The defendant filed a timely notice of appeal on June 12, 1989, docketed as Case No. 89-5769.


4
Rule 4(b), Fed.R.App. P., provides that a notice of appeal in a criminal action must be filed within ten (10) days from the entry of judgment.  The final judgment for purposes of 28 U.S.C. Sec. 1291 in a criminal proceeding is the sentence.  Flanagan v. United States, 465 U.S. 259, 263 (1984).  This Court, therefore, has jurisdiction in Case No. 89-5769.  However, we lack jurisdiction in Case No. 89-5400 because the notice of appeal was filed before the entry of judgment.


5
It is therefore ORDERED that the appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order has no effect on Case No. 89-5769.